The Chancellor.
This is*a claim to the inheritance made by the paternal uncle of Eliza B. Nicholson, against her brothers and sisters of the half-blood.
The statute of descents says, that brothers and sisters of the half blood shall inherit equally with those of the whole blood, unless the inheritance come by descent, devise, or gift, of some ancestor of the person dying seised, in which *422case all who are not of the blood of such ancestor are excluded.
Eliza B. Nicholson died in infancy, seised in fee of a . moiety of 4,000 acres of land in Chemung, and of the whole of lot No. 24., in Romulus,
The testimony is conclusive, that John Cantine, in his lifetime, conveyed to her the moiety of the Chemung lands. This conveyance was afterwards delivered back to Cantine by her mother, and new deeds taken to the infant and her mother, of the same lands, in separate and unequal portions. The first deed is supposed to have been destroyed after it was delivered up, and it cannot now be found. This subsequent surrender and destruction of that deed could not devest the infant of the estate of which she was seised under that deed, and she must have transmitted, by descent, her interest in the same, unimpaired, to her heirs at law. This is a clear and undeniable proposition; and as she is to be considered as having acquired the legal estate by purchase:, the question is, whether this court can now, in aid of the heir, ex parte paterna, take notice of the equitable title to those lands which she inherited from her father, and which was afterwards united with the legal estate by means of the conveyance from Cantine ? It may be laid down as a settled principle, that when the legal and equitable estates (being co-extensive) unite in the same person, the equitable estate is merged in the legal, and may be said no longer to exist for the purpose of being recognised and acted upon by this court. The legal estate is left to prevail according to the rules of law. The existence and truth of this principle has been frequently declared both in courts of law and equity. Thus, in Goodright v. Wells, (Doug. 771.,) it was acknowledged, that if the legal interest decend in fee, ex parte materna, and the equitable interest in fee, ex parte paterna, the equitable estate merges in the legal, and both follow the line through which the legal estate descends ; and the court held, that after such union, the legal *423and equitable estates should not open on the death of the person so seised, and be severed for the claim of different heirs. The judges said, there was no such case in law or equity, and there was no reason for it; for the moment both estates met in the same person, there was an end of the trust, as a man could not be a trustee for himself. And, to use the language of Lord Mansfield, “ why should the estates opén at his death ? What equity has one set of heirs more than the other ? The legal estate draws the trust after it, and the latter is not to be revived so as to make the heir at law of one denomination a trustee for the heir at law of another denomination, who would have taken the equitable estate, if that and the legal estate had not united. There is no room for chancery to interpose, and the rule of law must prevail.”
The case of Doe v. Putt, cited from the C. B., was considered, by the K. B., as having established the same doctrine, and to have ruled that the cestuy que trust, taking the legal estate from the trustee, as a purchaser, thereby altered the course of descent.
The principle advanced in the case from Douglas’ Rep. was afterwards sanctioned by Lord Thurlow, in Wade v. Paget, (1 Bro. 364.,) and by the Master of the Rolls, in Philips v. Brydges, (3 Ves. 126, 127.,) and again, in Selby v. Alston ; (3 Ves. 339.;) this last case arose on a bill by the paternal heir, claiming the estate as heir of the equitable title, against the heir on the maternal side, who was in possession, and claimed as the heir to the legal estate. The case is much in point, and presses strongly on the one before us. The court there held, that after the union of the equitable and legal estates in the same ancestor, the former was absorbed and gone; and the bill was dismissed because the paternal heir had no equity. .
The plaintiff, then, under the authority of these cases, and the principle which they so clearly and so rationally establish, was no claim to the assistance of the court in respect to the Chemung lands. There can be no doubt that the *424infant cestuy que trust, by means of tbe conveyance from Cantine, the trustee, took the legal estate as purchaser; and, consequently, if the legal and equitable estate, so united by that purchase, were not, afterwards, severed and revived by her own act, and cannot be considered as opening at her death, she must have transmitted the entire inheritance by descent to her brothers and sisters of the half-blood.
With respect to the military lot, a single observation appears to me to be sufficient.
If the title to the lot was in Thompson when; he conveyed to the infant, she .took as a purchaser, and the title descended to the defendants, as her heirs at law. But if the title was not in him, and had been previously acquired by her father, then she took by descent, and the plaintiff has a clear title at law, as her heir, to the exclusion of the half-blood, and there is no cause shown for calling in the extraordinary aid of this court. There is no allegation in the bill of any special ground for coming here to assert a dry legal title.
In every view which I have been able to take of this case, I think the plaintiff fails ; and his bill must be dismissed, with costs.
Bill dismissed.